                                          Case 4:20-cv-07466-HSG Document 26 Filed 04/30/21 Page 1 of 4




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    MICHAEL GRECCO PRODUCTIONS,                          Case No. 20-cv-07466-HSG (TSH)
                                        INC. D/B/A MICHAEL GRECCO
                                   7    PHOTOGRAPHY,
                                                                                             NOTICE RE: DEFAULT JUDGMENT
                                   8                   Plaintiff,                            MOTION
                                   9            v.                                           Re: Dkt. No. 21
                                  10    8 DECIMAL CAPITAL MANAGEMENT,
                                        LLC,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          This matter has been referred to Magistrate Judge Thomas S. Hixson to prepare a report

                                  14   and recommendation on the pending Motion for Default Judgment brought by Plaintiff Michael

                                  15   Grecco Productions, Inc. d/b/a Michael Grecco Photography. ECF No. 21. As the deadline to file

                                  16   an opposition under Civil Local Rule 7 has passed and Defendant 8 Decimal Capital Management,

                                  17   LLC has not appeared in this case, Plaintiff is directed to file proposed findings of fact and

                                  18   conclusions of law by May 13, 2021. The submission shall be structured as outlined in

                                  19   Attachment A below and include all relevant legal authority and analysis necessary to establish the

                                  20   case. Plaintiff shall also email the proposed findings in Microsoft Word format to

                                  21   tshpo@cand.uscourts.gov. No chambers copies are required.

                                  22          Plaintiff shall serve this notice upon all other parties in this action and file proof of service

                                  23   thereafter. Please contact the courtroom deputy, Rose Maher, at (415) 522-4708 with any

                                  24   questions.

                                  25

                                  26   Dated: April 30, 2021
                                                                                          By: ________________________
                                  27                                                      Chris Nathan, Deputy Clerk to the
                                  28                                                      Honorable THOMAS S. HIXSON
                                          Case 4:20-cv-07466-HSG Document 26 Filed 04/30/21 Page 2 of 4




                                   1                                      ATTACHMENT A
                                   2                                                    * * *

                                   3                                          I.    INTRODUCTION
                                   4   (Relief sought and disposition.)

                                   5                                          II.      BACKGROUND
                                   6   (The pertinent factual and procedural background, including citations to specific pages or

                                   7   paragraphs in the Complaint and other competent evidence.)

                                   8                                       III.     LEGAL STANDARD
                                   9   (Include the following standard)

                                  10          Federal Rule of Civil Procedure 55(b)(2) permits a court, following default by a defendant,

                                  11   to enter default judgment in a case. “The district court’s decision whether to enter default

                                  12   judgment is a discretionary one.” Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).
Northern District of California
 United States District Court




                                  13          At the default judgment stage, the factual allegations of the complaint, except those

                                  14   concerning damages, “together with other competent evidence submitted” are deemed admitted by

                                  15   the non-responding parties. Shanghai Automation Instrument Co. v. Kuei, 194 F. Supp. 2d 995,

                                  16   1000 (N.D. Cal. 2001); see also Fair Hous. of Marin v. Combs, 285 F.3d 899, 906 (9th Cir. 2002)

                                  17   (“With respect to the determination of liability and the default judgment itself, the general rule is

                                  18   that well-pled allegations in the complaint regarding liability are deemed true.”). “However, a

                                  19   defendant is not held to admit facts that are not well-pleaded or to admit conclusions of law.”

                                  20   DIRECTV, Inc. v. Hoa Huynh, 503 F.3d 847, 854 (9th Cir. 2007) (citation and quotation omitted)).

                                  21   Therefore, “necessary facts not contained in the pleadings, and claims which are legally

                                  22   insufficient, are not established by default.” Cripps v. Life Ins. Co. of N. Am., 980 F.2d 1261,

                                  23   1267 (9th Cir. 1992) (citing Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978)); accord

                                  24   DIRECTV, 503 F.3d at 854. Further, the scope of relief is limited by Federal Rule of Civil

                                  25   Procedure 54(c), which states that a “default judgment must not differ in kind from, or exceed in

                                  26   amount, what is demanded in the pleadings.”

                                  27          In determining whether default judgment is appropriate, the Ninth Circuit has enumerated

                                  28   the following factors for courts to consider:
                                                                                          2
                                            Case 4:20-cv-07466-HSG Document 26 Filed 04/30/21 Page 3 of 4




                                   1                  (1) the possibility of prejudice to the plaintiff, (2) the merits of
                                                      plaintiff's substantive claim, (3) the sufficiency of the complaint, (4)
                                   2                  the sum of money at stake in the action; (5) the possibility of a
                                                      dispute concerning material facts; (6) whether the default was due to
                                   3                  excusable neglect, and (7) the strong policy underlying the Federal
                                                      Rules of Civil Procedure favoring decisions on the merits.
                                   4

                                   5   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986).

                                   6                                            IV.   DISCUSSION
                                   7   A.      Jurisdiction and Service of Process
                                   8   (Include the following standard)

                                   9           In considering whether to enter default judgment, a district court must first determine

                                  10   whether it has jurisdiction over the subject matter and the parties to the case. In re Tuli, 172 F.3d

                                  11   707, 712 (9th Cir. 1999). “[T]he district court is not restricted to the face of the pleadings, but

                                  12   may review any evidence, such as affidavits and testimony, to resolve factual disputes concerning
Northern District of California
 United States District Court




                                  13   the existence of jurisdiction.” McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988)

                                  14   (considering subject matter jurisdiction on a 12(b)(1) motion).

                                  15           1.     Subject Matter Jurisdiction
                                  16   (Establish the basis for the Court’s subject matter jurisdiction, including citations to relevant case

                                  17   law and United States Code provisions)

                                  18           2.     Personal Jurisdiction
                                  19                  a.       Basis for Personal Jurisdiction
                                  20   (Establish the basis for the Court’s personal jurisdiction, including citations to relevant legal

                                  21   authority, specific to each defendant. If seeking default judgment against any out-of-state

                                  22   defendants, this shall include a minimum contacts analysis under Schwarzenegger v. Fred Martin

                                  23   Motor Co., 374 F.3d 797, 802 (9th Cir. 2004)).

                                  24                  b.       Service of Process
                                  25   (Establish the adequacy of the service of process on the party against whom default is requested,

                                  26   including relevant provisions of Federal Rule of Civil Procedure 4.)

                                  27   B.      Eitel Factors
                                  28   (A detailed analysis of each individual Eitel factor, separated by numbered headings. Factors 2
                                                                                          3
                                            Case 4:20-cv-07466-HSG Document 26 Filed 04/30/21 Page 4 of 4




                                   1   (merits of substantive claims) and 3 (sufficiency of complaint) may be listed and analyzed under

                                   2   one heading. Plaintiff(s) shall include citations to cases that are factually similar, preferably

                                   3   within the Ninth Circuit.)

                                   4   C.      Relief Sought
                                   5   (An analysis of any relief sought, including a calculation of damages, attorney’s fees, and costs,

                                   6   with citations to relevant legal authority.)

                                   7           1.     Damages
                                   8   (As damages alleged in the complaint are not accepted as true, the proposed findings must

                                   9   provide (a) legal authority establishing entitlement to such damages, and (b) citations to evidence

                                  10   supporting the requested damages.)

                                  11           2.     Attorney’s Fees
                                  12   (If attorney’s fees are sought, the proposed findings shall include the following: (1) Evidence
Northern District of California
 United States District Court




                                  13   supporting the request for hours worked, including a detailed breakdown and identification of the

                                  14   subject matter of each person’s time expenditures, accompanied by actual billing records and/or

                                  15   time sheets; (2) Documentation justifying the requested billing rates, such as a curriculum vitae or

                                  16   resume; (3) Evidence that the requested rates are in line with those prevailing in the community,

                                  17   including rate determinations in other cases of similarly complex litigation, particularly those

                                  18   setting a rate for the plaintiff’s attorney; and (4) Evidence that the requested hours are

                                  19   reasonable, including citations to other cases of similarly complex litigation (preferably from this

                                  20   District).)

                                  21           3.     Costs
                                  22   (Any request for costs must include citations to evidence supporting the requested costs and

                                  23   relevant legal authority establishing entitlement to such costs.)

                                  24                                            V.    CONCLUSION
                                  25   (Disposition, including any specific award amount(s) and judgment.)

                                  26                                                   * * *

                                  27

                                  28
                                                                                         4
